Case: 20-10175     Document: 00515762498         Page: 1     Date Filed: 03/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       March 2, 2021
                                  No. 20-10175
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Crystal Nicole Douglas,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-303-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Crystal Nicole Douglas pleaded guilty to maintaining drug-involved
   premises and aiding and abetting in violation of 21 U.S.C. § 856(a)(1) and 18
   U.S.C. § 2 and was sentenced to a within-Guidelines sentence of 108 months
   imprisonment. On appeal, Douglas argues that because the district court


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10175      Document: 00515762498            Page: 2   Date Filed: 03/02/2021




                                      No. 20-10175


   failed to properly weigh the 18 U.S.C.A. § 3553(a) sentencing factors, her
   sentence is substantively unreasonable. Douglas, however, has failed to make
   the requisite showing, and accordingly her sentence is affirmed.
          If no procedural error is alleged, this court reviews the substantive
   reasonableness of the sentence for an abuse of discretion. United States
   v. Diehl, 775 F.3d 714, 724 (5th Cir. 2015). Appellate review is highly
   deferential, as the district court is in a better position to find facts and
   evaluate their importance in relation to the § 3553(a) factors. United States
   v. Hernandez, 633 F.3d 370, 375 (5th Cir. 2011). The court applies a
   rebuttable presumption of reasonableness to properly calculated sentences
   that are within the guidelines sentencing range. United States v. Candia, 454
F.3d 468, 473 (5th Cir. 2006). To rebut this presumption, the defendant
   must show that “the sentence does not account for a factor that should
   receive significant weight, it gives significant weight to an irrelevant or
   improper factor, or it represents a clear error of judgment in balancing
   sentencing factors.” United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
   A “defendant’s disagreement with the propriety of the sentence imposed
   does not suffice to rebut the presumption of reasonableness that attaches to
   a within-guidelines sentence.” United States v. Ruiz, 621 F.3d 390, 398 (5th
   Cir. 2010).
          Douglas fails to demonstrate that the sentence does not account for a
   factor that should receive significant weight, it gives significant weight to an
   irrelevant or improper factor, or it represents a clear error of judgment in
   balancing sentencing factors. See Cooks, 589 F.3d at 186. In fact, the district
   judge explicitly stated that he had considered all the appropriate factors
   before deciding on the sentence.
          Accordingly, Douglas has failed to make the requisite showing and her
   sentence is AFFIRMED.




                                           2